Citation Nr: 1628534	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating for ischemic cardiomyopathy, post myocardial infarction with cardiac stents, evaluated as 10 percent disabling from June 1, 2009 to August 28, 2013 and 60 percent disabling from August 29, 2013 to September 5, 2013.

2.  Entitlement to an effective date earlier than May 31, 2007 for an assignment of a 100 percent rating for adenoma of the prostate gland with erectile dysfunction and residual surgical scar.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977, from February 1979 to October 1984, from November 1990 to June 1991 from March 2003 to July 2004, and from November 2004 to April 2006.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in March 2009 and September 2009, as well as an April 2014 rating decision of the VA Appeals Management Center.

The heart disability rating and prostate cancer effective date issues were previously before the Board, and, in August 2013, the matters were remanded for further development.  Further development in compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  From June 1, 2009 to September 5, 2013 the Veteran's ejection fraction ranged from 35 to 50 percent; a workload greater than three METs was required to cause the Veteran to experience dyspnea, fatigue, angina, dizziness, or syncope; and the Veteran was not experiencing chronic congestive heart failure.

2.  It is not factually ascertainable that the Veteran's prostate cancer returned prior to May 31, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for ischemic cardiomyopathy, post myocardial infarction with cardiac stents, from June 1, 2009 to September 5, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes 7006, 7020 (2015).

2.  The criteria for a rating in excess of 60 percent for ischemic cardiomyopathy, post myocardial infarction with cardiac stents, from August 29, 2013 to September 5, 2013 have not been met.

3.  The criteria for an effective date earlier than May 31, 2007 for an assignment of a 100 percent rating for prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  Nelson v. Principi, 18 Vet. App. 407 (2004).  Thus, adjudication of the claims decided herein at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board in June 2011 as well as a personal hearing before the RO in November 2009.  Transcripts of the hearings are of record; hereinafter Board Transcript and RO Transcript respectively.  Finally, the Veteran's Law Judge who presided over the Veteran's June 2011 Board hearing has left the Board.  The Veteran was given an opportunity to testify before another Veteran's Law Judge, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded in order to provide the Veteran with additional VA examinations.  The Veteran was provided additional VA examinations in substantial compliance with the Board's remand instructions.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating the issues decided herein, because VA's duties to notify and assist have been met.

Prostate Cancer

One issue before the Board is whether the Veteran is entitled to an earlier effective date for a total disability rating (schedular 100 percent) for prostate cancer.  As described infra, the Veteran is not entitled to an effective date earlier than May 31, 2007 for a total disability rating for prostate cancer.

The Veteran first filed for service connection for the residuals of his prostate cancer in April 2006, and, in October 2006, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  Subsequently, the Veteran's cancer returned, and, in April 2008, the Veteran filed an increased rating claim.  In August 2008, the RO assigned the Veteran a total disability rating effective April 29, 2008.  In December 2008, the Veteran submitted additional evidence and argued that he was entitled to an earlier effective date for his total disability rating.  In a March 2009 rating decision, the RO continued the Veteran's effective date of April 29, 2008.  The Veteran appealed.  In April 2014, the Veteran was granted an earlier effective date for his total disability rating for prostate cancer of May 31, 2007.

Generally, the effective date of an award of increased compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  If an increase in disability occurred within one-year prior to the claim, however, the increase is effective as of the date the increase was factually ascertainable.  38 C.F.R. § 3.400(o).  Accordingly, the gravamen of this issue is to determine when it was factually ascertainable that the Veteran's prostate cancer had returned, because that was the basis for his total disability rating.

VA treatment records indicate that the Veteran underwent a flexible sigmoidoscopic examination on April 25, 2007.  The results revealed that the Veteran's prostate was enlarged but otherwise benign, and that the final diagnosis was that the examination was negative.  

An April 2008 private treatment record indicates that the Veteran's prostate-specific antigen (PSA) level was measured as .14 on May 31, 2007.

In December 2008, the Veteran submitted a written statement indicating that on May 31, 2007 his PSA level was measured as .14.  The Veteran went on to opine that, from a medical standpoint, it is reasonable to diagnose biochemical failure on May 31, 2007.

In January 2009, the Veteran submitted another written statement indicating that on May 31, 2007 his PSA level was measured as .14 and opining that it is reasonable to diagnose biochemical failure on May 31, 2007.

The Veteran testified at a hearing before the RO in November 2009.  The Veteran testified that his PSA level was measured as .14 on May 31, 2007, and that his physician had informed him that biochemical failure had occurred on that date.  See RO Transcript.

The Veteran also submitted a private medical opinion at the hearing before the RO.  The private medical opinion indicates that the Veteran's PSA level increased to .14 on May 31, 2007.  The physician opined that the result indicates biochemical failure, because any test result greater than .1 is indicative of biochemical failure.

The Veteran testified at a hearing before the Board in June 2011.  The Veteran, once again, testified that his PSA level was measured as .14 on May 31, 2007, and that his physician had informed him that biochemical failure had occurred on that date.  See Board Transcript.

A VA examiner reviewed the Veteran's claim's file and submitted a medical opinion in January 2014.  The examiner opined that the Veteran had a biochemical recurrence by May 31, 2007 when his PSA level had increased to .14.

The Veteran is not entitled to an effective date earlier than May 31, 2007.  The Veteran has contended throughout the course of this appeal that he is entitled to an effective date for his total disability rating of May 31, 2007, because that was the date his PSA level was measured as .14.  A VA examiner as well as the Veteran's private physician have indicated that the Veteran's PSA level was measured as .14 on May 31, 2007, and that this level was indicative of biochemical failure.  In April 2014, the Veteran was granted an effective date of May 31, 2007.  The record does not contain a measurement indicating that the Veteran's PSA levels were greater than .1 prior to May 31, 2007, and an April 25, 2007 flexible sigmoidoscopic examination noted an enlarged prostate with benign consistency but an otherwise negative diagnosis.

Here, the weight of the probative evidence of record simply fails to demonstrate that it is factually ascertainable that the Veteran's prostate cancer returned prior to May 31, 2007.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such an effective date earlier than May 31, 2007 is denied.

Heart

The Veteran contends that he is entitled to an initial increased disability rating for a heart disability.  As described infra, Veteran is entitled to a disability rating of 60 percent, but no higher, from June 1, 2009 to August 28, 2013.  A rating in excess of the current 60 percent is not warranted from August 29, 2013.

The Veteran first filed a claim to establish service connection in February 2009, and, in September 2009, the RO granted the Veteran service connection and assigned a total disability rating from February 2009 to May 31, 2009 and a disability of 10 percent thereafter.  The Veteran appealed.  In April 2014, the Veteran's disability rating for his heart disability was increased to 60 percent effective August 29, 2013 and to a total rating effective September 6, 2013.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A disability rating of 10 percent is assigned for a heart disability when a workload greater than seven metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Codes 7006, 7020.

A disability rating of 30 percent is assigned for a heart disability when a work load greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on an electrocardiogram (EKG), echocardiogram, or X-ray.  Id.

A disability rating of 60 percent is assigned for a heart disability when there is more than one episode of acute congestive heart failure in the past year; a workload greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.
A total disability rating is assigned when there is chronic congestive heart failure; a work load of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7006, 7020.

The Veteran was hospitalized for an acute myocardial infarction in February 2009.  

A February 2009 echocardiogram indicated that the Veteran's ejection fraction was from 35 to 40 percent.

The Veteran underwent a VA examination in August 2009.  The examiner noted that the Veteran's ejection fraction was measured as 35 to 40 percent in February 2009, and the examiner opined that the Veteran's ejection fraction was 35 to 40 percent.  It is unclear from the examination whether additional testing was done, or if the examiner was relying on the previous test results.  The examiner indicated that the Veteran's METs score was 8, but it is unclear from the record whether this was based on a stress test or determined by an interview.  The examiner noted that the Veteran had a history of chronic congestive heart failure.

The Veteran's VA treatment records from February 2009 to August 2013 indicate that the Veteran's left ventricular ejection fraction ranged from 35 to 40 percent, from 40 to 45 percent, and from 45 to 50 percent.  Other than the August 2009 VA examination, the Veteran's treatment records do not include a stress test or an interview-based estimate of the Veteran's maximum workload.

The Veteran testified at a personal hearing before the Board in June 2011.  The Veteran testified that he believed his heart disability was worse since his most recent heart attack, and that his most recent ejection fraction was 40 to 45 percent.  The Veteran also indicated that at the time of his initial rating his ejection fraction was 35 percent.  The Veteran testified that he did not know how the VA determined that his maximum workload was 8 METs, because he had never taken a stress test. See Transcript, pp. 5-7, 10-11.

An August 2013 echocardiogram indicated that the Veteran's left ventricular ejection fraction was 40 to 45 percent.

In September 2013, the Veteran underwent a stress test to determine the severity of his symptoms.  The Veteran failed the stress test, and, as a result, he had to undergo coronary artery bypass grafting.

The Veteran underwent a VA examination in September 2013.  After noting the Veteran's previous myocardial infarction as well as his recent coronary artery bypass grafting, the examiner noted that the Veteran has not had congestive heart failure.  Based on an interview  during the examination, the examiner determined that a workload of one to three METs would cause Veteran to experience fatigue due solely to his heart conditions.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 60 percent from June 1, 2009 to September 5, 2013 (which includes the period from August 29, 2013 to September 5, 2013 during which a 60 percent rating is already in effect), because the Veteran's ejection fraction ranged from 35 to 50 percent throughout that period.  

The Veteran is not entitled to a disability rating in excess of 60 percent during that period.  Treatment records do not indicate that the Veteran's ejection fraction was less than 30 percent or that the Veteran's maximum workload was three METs or less.  The Board notes that the August 2009 VA examination indicates that the Veteran has a history of chronic congestive heart failure.  Nevertheless, the examiner did not indicate what treatment records or evidence were relied upon in making that determination.  Furthermore, a September 2013 VA examiner found that the Veteran has not chronic congestive heart failure.  Therefore in the face of contradictory medical opinions as well as ejection fractions ranging from 35 to 50 percent, the Board finds that the weight of the evidence indicates that Veteran's disability picture more closely approximates a disability rating of 60 percent rather than a total disability rating.

The Board notes that the Veteran has been assigned a total disability rating from February 6, 2009 to May 31, 2009 and from September 6, 2013..

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's heart disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The evidence of record indicates that the Veteran is experiencing a reduced ejection fraction and a reduced maximum workload as a result of his heart disability.  The schedular criteria provide for ratings based on reduced ejection fractions and reduced maximum workloads.  Therefore, the Veteran's symptomatology and impairment are more than contemplated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.  Further, the Veteran has neither alleged nor provided information that the combined effects of his service-connected disabilities are not  adequately evaluated by schedular criteria.

						(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 60 percent for a heart disability is granted from June 1, 2009 to August 28, 2013, subject to controlling regulations applicable to the payment of monetary benefits.

A disability rating in excess of 60 percent for a heart disability from August 29, 2013 to September 5, 2013 is denied.

An effective date prior to May 31, 2007 for the assignment of a total disability rating for prostate cancer is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


